Citation Nr: 1600861	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  14-07 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a higher initial rating for major depressive disorder with posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.  

2.  Entitlement to a higher initial rating for a traumatic brain injury (TBI), (claimed as residuals of head injury to include headaches, dizzy spells, and insomnia), currently rated as 10 percent disabling.  

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to June 1996.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2015, the Board remanded the initial rating claims for additional evidentiary development, to include obtaining contemporaneous examinations regarding the conditions on appeal.  The claim has now been returned to the Board for further appellate consideration.  

In a November 2015 statement, the Veteran's attorney, in effect, alleged an inability for the Veteran to retain employment due to his service-connected disabilities.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  


FINDINGS OF FACT

1.  Prior to October 19, 2015, the Veteran's major depressive disorder with PTSD was productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  From October 19, 2015, and with resolution of reasonable doubt in the Veteran's favor, his major depressive disorder with PTSD is productive of occupational and social impairment with reduced reliability and productivity, or more severe impairment.  However, occupational and social impairment, with deficiencies in most areas due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, near continuous panic or depression affecting the ability to function independently, is not shown.  

3.  The Veteran's TBI has been manifested by headaches and subjective complaints of mild impairment of memory and dizziness.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for major depressive disorder with PTSD prior to October 19, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).  

2.  The criteria for a 50 percent initial rating for major depressive disorder with PTSD have been met as of October 19, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).  

3.  The criteria for an initial rating in excess of 10 percent for TBI have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, DC 8045 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2014), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The duty to notify was satisfied prior to the initial RO decision by way of letters dated in February 2009, January 2010, and April 2010 which were sent to the Veteran that informed him of the types of information and evidence necessary to substantiate the claims, and the division of responsibility between him and VA in obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The February 2009 letter also informed him of the downstream disability rating and effective date elements of the claims.  See Dingess v. Nicholson, 19 Vet. App. at 490-91.  As service connection has been established for the claims on appeal and initial ratings for these conditions have been assigned, the claims as they arose in their initial context have been substantiated, and further notice under the VCAA is no longer required as to these matters, because the purpose for which such notice was intended to serve has been fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  All relevant evidence necessary for an equitable resolution of the issues on appeal decided herein has been identified and obtained, to the extent possible.  The evidence of record includes private and VA medical records, VA examinations, and statements from the Veteran, friends and relatives, and his attorney.  

As to the Veteran's allegation of his disabilities having worsened since the last VA examination in 2010, the Board remanded the claims in July 2015 so that VA could provide the Veteran with new examinations.  VA scheduled the Veteran for three examinations: (1) mental; (2) TBI; (3) neurological, and (4) vestibular.  The Veteran reported to the examinations and each report is of record.  It is noted that the examiners noted the Veteran's pertinent medical history, documented his current complaints, and rendered diagnoses consistent with the remainder of the evidence of record, and therefore, the examination reports are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims decided in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2015).  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of Major Depressive Disorder with PTSD

During the appeal period, the Veteran's service-connected major depressive disorder with PTSD is evaluated as 30 percent disabling effective from February 11, 2009, under DC 9432.  See 38 C.F.R. § 4.130 (2015).  

Under that DC, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9432 (2015).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

A veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 (2015) by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 117.  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, 38 C.F.R. § 4.130 (2015) requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.  

Disability ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment from a psychiatric disorder under 38 C.F.R. § 4.130 (2015) is not restricted to the symptoms provided in DC 9432.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Rather VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified with the diagnosis of major depressive disorder with PTSD in DSM-IV or V (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994, 5th ed. 2013)).  

The global assessment of functioning (GAF) scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994 (DSM-IV)).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

VA has recently changed its regulations, and now requires use of DSM-5 effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the GAF score in evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date.  79 Fed. Reg. 45093 (Aug. 4, 2014).)  

As the Veteran's case was certified to the Board after August 4, 2014, DSM-5 applies, and GAF scores are no longer used in evaluation of a psychiatric disorder.  Id.  However, the examiner's discussion of symptoms associated with any assigned score would still be useful in evaluation of psychiatric disabilities.  

During the pendency of the appeal, the principal medical evidence that is material and most probative to the claim is contained in the reports of VA psychiatric treatment and examination records dated since initial VA examination in April 2010.  

In April 2010, the Veteran related a history that included an unstable family life prior to enlistment.  He had a history of depression and joined the Navy to gain some stability in life.  However, while in service and after his head injury, his depression worsened.  He had thoughts of suicide and began to drink alcohol heavily.  He also said that he was hospitalized in 2005 for a suicide attempt and was diagnosed with bipolar disorder.  On mental status examination, the Veteran was alert, and his behavior was adequate.  He was appropriately dressed and adequately groomed.  He made good eye contact with the examiner and rapport was easily established and maintained during the entire interview.  The Veteran was pleasant and cooperative.  His speech was spontaneous with normal rate, volume, and tone.  No hallucinations or delusions were present.  His mood was assessed as more than moderately depressed.  He was somewhat anxious because of the structure and demands of the interview.  His affect was constricted but appropriate to thought content and mood.  He denied suicidal or homicidal ideations.  Thought processes were logical, coherent, and goal oriented.  The Veteran's cognitive functions were normal in terms of being fully oriented to person, place, time, and purpose.  There were no deficiencies of cognition of memory.  He had moderate difficulties concentrating and maintaining attention.  He did not display deficiencies in his capacity to memorize for recent, immediate, or remote events.  His insight and judgment were adequate.  The final diagnoses included mixed bipolar disorder, most recent phase depressed.  His GAF score was 55.  The examiner noted that it was difficult to separate the Veteran's current diagnosis of bipolar disorder with the symptoms associated with the TBI, but it was more likely than not that bipolar disorder was linked to service and independent of the TBI.  Moreover his depression was manifested during service.  

In an August 2010 rating decision, from which this appeal ensued, the RO granted service connection for major depressive disorder and assigned a 30 percent rating as reported above.  Subsequently in a December 2013 rating decision, service connection was established for PTSD, and the service-connected disability was reclassified as major depressive disorder with PTSD.  

Subsequently dated VA records, to include review of documents in the virtual file are dated from 2010 to the present date.  The Veteran reported on numerous occasions that his depression began after the inservice assault.  His long history of alcohol abuse was also noted on occasion.  There was report of compulsive behaviors (excessive washing of the hands).  In January 2013, his symptoms included depression with recurrent episodic features and dysthymia.  Symptoms consistent with PTSD included reexperiencing, avoidance, and hypervigilance.  Symptoms consistent with panic disorder included catastrophic misinterpretations of physical symptoms and avoidance of places that might result in an attack.  He also endorsed episodes of binge eating.  

Statements dated in 2013 as submitted by the Veteran's mother, sister, and a friend attest to the fact that the Veteran was a changed man after his discharge from service.  He was depressed and unhappy and had been treated for psychiatric symptoms ever since.  In a February 2014 statement, a supervisor where the Veteran worked, attested that the Veteran worked well alone but had difficulty working with others.  He recalled instances where the Veteran was involved in heated arguments at work.  

In May 2014, at a private facility, his psychiatric symptoms continued.  The Veteran also reported having difficulty in interacting with co-workers and his supervisor.  He continued to experience depression, anxiety, and sleep disturbance.  He also reported having a difficult time with social activities and in finding anything pleasurable.  His past interests carried very little pleasure for him anymore.  

VA records show that in April 2015 the Veteran was seen secondary to ongoing and acute distress at work and conflict with co-workers which had become comorbid with the Veteran's psychosocial stressors and anxiety.  In early October 2015, the Veteran suggested increased symptoms associated with work and as a result of the recent passing of his uncle.  Moreover, he had some issues with his roommates (they complained that his cat had fleas which he spent over $150 to get rid of).  It was also noted that his employment involved working 12 hour days.  

As previously noted, the claim was remanded in July 2015 for contemporaneous examinations relative to the conditions on appeal.  The requested mental disorder examination was conducted in October 2015.  At that time, it was noted that the claims file was reviewed.  As for work history, it was reported that the Veteran worked full time as a driver.  He said he worked 16 hour days and then had 5 days off.  The examiner noted that other VA records showed that he worked approximately 11 hour days.  He had been trying to learn to play the guitar as a hobby.  

Current symptoms included sleep disturbance.  He had sleep apnea and used a CPAP machine.  He sometime screamed in his sleep and swung his arms.  He had a short temper and said that he was suspended 3 days last year for flipping a co-worker off.  He tended to isolate himself and stay in his room after work.  He watched television and played with his cat.  He had anxiety attacks.  He always locked the bathroom door and slept with his light on.  He reported being sober for one year.  Additional symptoms included anxiety and depression.  The Veteran had continued to work for the last 5 years.  His GAF score was 65.  The examiner noted that his symptoms were managed by medications and regular psychotherapy.  

In a subsequently dated VA record also dated in October 2015, a VA staff physician at the local VA medical facility noted that the Veteran was seen for anxiety and anger issues.  He had been having conflicts at work and his anxiety had worsened.  Specifically, he was seen in the emergency department on October 19, 2015.  At that time, some changes were made in his medications.  The physician added that the Veteran would need to be excused from work from 10/19/2015, through 10/23, 2015.  He would be ready to return to work on October 26, 2015.  

In a November 2015 statement, the Veteran's attorney stated that the Veteran had been fired on October 26, 2015, due to his poor attendance as a result of missed days for his anxiety.  He argued that the Veteran's condition had clearly worsened as conflicts had become more frequent, and he had now lost his job.  

The Board concludes that medical evidence shows symptoms resulting in impairment more nearly approximating the criteria for a 50 percent rating as of October 19, 2015.  As reflected above, a VA examiner noted that the Veteran had increased anxiety and was seen on October 19, 2015.  His medications were changed, and he was to be off work for a week.  The Veteran's attorney subsequently submitted a statement that the Veteran lost his job due to his poor attendance due to his anxiety as of October 26, 2015.  With resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a 50 percent rating are met as of the date that increased anxiety was reported.  That date is October 19, 2015.  

Prior to October 19, 2015, the Board concludes that a rating in excess of 30 is not warranted.  While the clinical evidence reflects ongoing treatment since service connection was established for major depressive disorder and PTSD, his symptoms remained relatively consistent throughout this time frame and appeared controlled on his medications.  Moreover, he was able to maintain his job.  Occupational and social impairment with occasional decrease in work efficiency was shown.  However, as of October 19, 2015, occupational and social impairment with reduced reliability and productivity is demonstrated by the VA examiner's report that there was increased anxiety associated with work.  Moreover, the Veteran lost his job due to his anxiety symptoms causing poor attendance the following week.  What is not shown from October 19, 2015, is occupational and social impairment with deficiencies in most areas due to such symptoms as suicidal ideation, obsessional rituals, illogical speech, impaired impulse control, or neglect of personal appearance.  

Accordingly an initial schedular disability rating in excess of 30 percent for the Veteran's PTSD with major depressive disorder is not warranted prior to October 19, 2015.  However, with all reasonable doubt resolved in the Veteran's favor, a 50 percent rating is warranted as of October 19, 2015.  

Evaluation of Residuals of TBI

During the appeal period, the Veteran's service-connected TBI, (claimed as residuals of head injury to include headaches, dizzy spells, and insomnia), is evaluated as 10 percent disabling effective from February 11, 2009, under DC 8045.  See 38 C.F.R. § 4.124(a) DC 8045 (2015).  

Effective October 23, 2008, the criteria for evaluation of TBI were amended.  The new criteria applied only to claims received on or after the effective date (such as the current claim).  Any evaluation assigned under the new criteria could not be effective prior to October 23, 2008.  See Schedule for Rating Disabilities; Evaluation of Residuals of Traumatic Brain Injury (TBI), 73 Fed. Reg. 54,705 (Sept. 23, 2008).  

The new criteria provide that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment should be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  See 38 C.F.R. § 4.124a, DC 8045 (2015).  

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another DC, such as migraine headache or Meniere's disease; even if that diagnosis is based on subjective symptoms should be separately evaluated, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.  

Emotional/behavioral dysfunction is evaluated under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate DC: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate DC.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

The need for special monthly compensation (SMC) is to be considered for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id.  

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than ""total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  See 38 C.F.R. § 4.124a, DC 8045 (2015).  

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another DC.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Id.  

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id.  

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id.  

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under DC 8045.  Id.  

Evaluations assigned are based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury (TBI) not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.  Id. 

A level of severity of "1" has been assigned for the memory, attention, concentration, executive functions facet, indicating that an examiner has found evidence such as a complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  A higher level of severity of "2" is not warranted unless an examiner finds evidence such as objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  

During the pendency of the appeal, the principal medical evidence that is material and most probative to the claim is contained in the reports of VA records dated since initial VA examination in April 2010.  

When examined by VA in April 2010, it was noted that the STRs showed that the Veteran was assaulted on the head at a concert in November 1995.  He was unconscious for 20 minutes.  He was treated for continued nausea, vomiting, and dizziness.  Now, he continued to have headaches and suffered from dizziness.  The dizziness occurred every two months and lasted less than one minute.  His headaches occurred every other day.  

Upon rating decision in April 2010, from which this appeal ensued, service connection was established for residuals of a TBI, and a 10 percent rating was assigned, effective February 11, 2009.  

Subsequently dated VA records are of record and available for review.  It was noted in November 2011 (in the virtual records file) that the Veteran underwent neuropsychological examination to assess his cognitive and emotional functioning in relation to the inservice assault.  A computerized tomography (CT) of the head was reviewed.  The examiner noted that given the Veteran's injury characteristics, there would be no expected cognitive deficits associated with TBI as it was well established that individuals who sustained similar injuries returned to baseline levels of cognitive functioning soon after the event.  The Veteran's reports of ongoing residuals of TBI was likely an over representation of his actual emotional dysfunction.  

In 2012, the Veteran was seen on occasion for headaches and at least once for associated nausea and vomiting.  He had vision complaints in 2014, but an examiner showed corrective eye acuity to 20/20 and noted that there was no objective evidence of blurred vision or double vision.  

As noted earlier, the claim was remanded in July 2015 for additional VA examinations addressing the severity of all TBI residuals.  The requested examinations were conducted in October 2015 and the associated reports are of record.  On testing for residuals as a result of TBI, the Veteran complained of dizzy spells and headaches.  He said that he was forgetting things and had psychiatric symptoms (as already discussed).  Examination showed no complaints of impairment of memory, attention, concentration, or executive functions.  His judgment was normal, and his social interaction was routinely appropriate.  He was always oriented as to person, time, place, and situation.  His motor activity was normal, and he had normal visual spatial orientation.  His subjective symptoms of mild or occasional headaches did not interfere with work or daily living.  There were no neurobehavioral effects, and he was able to communicate by spoken or written language.  

The examiner summarized that the Veteran's endorsement style on an objective measure of personality and psychological functioning indicated extreme symptom exaggeration or over report.  Thus, his self-report was likely an over representation of his actual emotional dysfunction.  If one were to interpret his elevations on that measure, it would be indicative of an individual experiencing severe psychiatric distress with ongoing frank psychotic symptoms, which was "inconsistent with his presentation or self-report."  Overall, the examiner opined that there would be no expected deficits associated with TBI, given the Veteran's injury characteristics and consistent evidence of suboptimal effort on cognitive testing.  

On VA examination for headaches as residual of the Veteran's TBI, he said that he had a headache every other day that was in the right parietal regional and radiated to other parts of the head and neck.  They lasted from 15 minutes to 3 hours.  There was occasional nausea, phonophobia, and photophobia with the headaches.  There was sensitivity to light and sound.  Following review of a 2012 CT report, the examiner noted no significant findings.  For remarks, it was noted that given the Veteran's injury characteristic of mild TBI, there would be no expected increase in residuals associated with such as it was well-established that individuals who sustained similar injuries returned to baseline levels soon after the event.  There was no interference with work as a result of his headaches.  

On VA examination for dizziness as residual of the Veteran's TBI, he said that he initially experienced such symptoms every day.  These decreased to 2 to 3 times per month and now occurred every two months and lasted less than 1 minute.  No significant findings were made upon examination of the cranium and sinuses, and it was again noted that given the Veteran's TBI injuries, it was well-established that those with similar injuries returned to baseline levels soon after the event.  There was no interference with work as a result of his dizziness complaints.  

Based on the clinical findings summarized above, a level of severity of "1" has been assigned for the cognitive facet.  The Veteran complains of mild memory loss but no impairment was seen upon testing.  A "2" requires objective evidence on testing of mild impairment of memory.  Such is not shown.  

A "0" is assigned for the judgment facet as that numeral represents normal which was shown upon examination in 2015.  For a "1," mildly impaired judgment would have to be seen.  

A "1' is assigned for social interaction as the Veteran demonstrated occasional inappropriateness.  Frequently inappropriate social interaction is not shown, so a "2" is not warranted.  

A "0" is assigned for the orientation facet as the Veteran is oriented in all spheres.  Occasional disorientation for a "1" is not shown.  Motor activity also is assigned a "0" as this is normal.  Motor activity that is normal "most" of the time is not demonstrated, so a "1" is not appropriate.  A "0" is assigned for spatial orientation in that such appears normal.  For a "1," the Veteran would have to exhibit mild impairment such as getting lost in unfamiliar surroundings, have difficulty reading maps or following directions, and use a GPS system.  There is no indication of mild spatial impairment.  

As reported above, the examiner noted that the Veteran's subjective symptoms of mild memory impairment, dizziness, and headaches do not interfere with work.  However, the Veteran has reported that these symptoms as well as sensitivity to light and sound, and insomnia, do cause employment difficulties.  As a result, a "1" is warranted.  A "2" is not warranted as these same symptoms do not moderately interfere with work or activities of daily living.  Moreover, such symptoms as fatigability and blurred or double vision are not shown.  As for neurobehavioral effects, a "1" is assigned as one or more of his neurobehavioral effects (e.g., his physical aggression, inflexibility, and moodiness), occasionally interferes with workplace interaction.  A "2' is not warranted, however, as his neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them, is not shown.  

A "0" is appropriate for the communication facet in that the Veteran is able to communicate (spoken or written) normally.  A "1" is not warranted as impairment of comprehension or expression is not demonstrated.  

Based upon the foregoing, a rating in excess of 10 percent is not warranted under DC 8045.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.124a, DC 8045 (2015); Gilbert, 1 Vet. App. At 49.  However, the Board has also considered whether any other DCs would be appropriate to evaluate the Veteran's TBI.  38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App. at 595.  

The Veteran's primary symptom is his TBI-related headaches.  Code 8045 provides that VA separately evaluate any residual with a distinct diagnosis that may be evaluated under another DC, such as migraine headaches, even if that diagnosis is based on subjective symptoms, rather than under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.  Here, headaches have been diagnosed.  Therefore, the criteria under Code 8100 must be considered.  

The Veteran's headaches, although not diagnosed as migraines, would be rated using the criteria for migraine headaches under DC 8100, if there were a diagnosis of migraine headaches.   DC 8100 provides that frequent completely prostrating attacks and prolonged attacks productive of severe economic adaptability are rated at the schedular maximum of 50 percent disabling.  Characteristic prostrating attacks occurring on an average once a month over the last several months are rated as 30 percent disabling.  Characteristic prostrating attacks averaging one in 2 months over the last several months are rated as 10 percent disabling.  Less frequent attacks are rated as noncompensable (0 percent).  38 C.F.R. § 4.124a, DC 8100 (2015).  The regulations do not define prostrating.  However, Dorland's Illustrated Medical Dictionary defines prostration as extreme exhaustion or powerlessness.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1554 (31st ed. 2007).  

The Board finds that throughout the entire period on appeal, the Veteran's headaches have been manifested by noncompensable symptoms.  Specifically, his headaches have been found to be non-prostrating in nature.  Thus, a compensable rating is not warranted.  While the Veteran is indeed competent to report every other day headaches with pain, the evidence simply does not show that a compensable rating is warranted at this time.  The evidence shows that the Veteran's symptoms are treated with over-the-counter medication, not that the headaches are prostrating at least once in two months.  In light of the foregoing, the Board finds that even if the Veteran's headaches were diagnosed as migraine headaches, a separate noncompensable rating would be warranted throughout the appeal.  

Similarly, as to complaints of dizziness, the Board has considered whether the appellant's subjective complaints of dizziness qualify for a separate disability rating under DC 6204 (peripheral vestibular disorders).  38 C.F.R. 4.87a, DC 6204 (2015).  DC 6204 allows a 10 percent disability rating for occasional dizziness and a 30 percent disability rating for dizziness with occasional staggering.  Because the appellant's dizziness is a symptom of his TBI and not a distinct, diagnosed disorder, it does not qualify for a separate rating under DC 8045-6204.  Even if it did, a rating in excess of 10 percent is not warranted.  

Additional Considerations for Increased Rating Claims

Finally, the Board also has considered whether the Veteran is entitled to greater levels of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, it bears emphasis that the schedular rating criteria as to major depressive disorder with PTSD are designed to take into account certain degrees of occupational impairment.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).  Here, the Veteran's psychological disability is expressly contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40 (2015).  Significantly, the enumerated symptoms in the general rating formula need not be present and, in this case, no relevant symptoms have been excluded in the Board's analysis.  Thus, given the lack of evidence showing unusual problems not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted  

Moreover, as to the increased rating claim for residuals of a TBI, the evidence does not show such an exceptional disability picture as no inadequacy of the available schedular evaluations is demonstrated.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe his disability levels and relevant symptomatology.  Here, the Veteran's TBI has been manifested primarily by inappropriate social interaction and mild headaches, which are contemplated in the rating criteria.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his disabilities are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above, an increased rating was granted for one disorder as of a certain date when the criteria were met.  For the other service-connected condition, the criteria for a higher schedular rating were considered, but the rating assigned was upheld because the rating criteria are adequate.  Accordingly, the Board finds that the rating schedule criteria are adequate and that referral for extraschedular consideration is not warranted under the circumstances of this case.  


ORDER

Entitlement to an initial rating higher than 30 percent for major depressive disorder with PTSD is denied prior to October 19, 2015.  

As of October 19, 2015, a 50 percent rating is warranted for major depressive disorder with PTSD, subject to controlling regulations applicable to the payment of monetary benefits.  

Entitlement to an initial rating higher than 10 percent for a TBI, (claimed as residuals of head injury to include headaches, dizzy spells, insomnia), is denied.  


REMAND

As described in the Introduction, the Veteran has raised a claim for TDIU.  In Rice, supra, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  See also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  After having carefully considered the Veteran's TDIU claim, and for reasons expressed immediately below, the Board finds that the Veteran's claim must be remanded for additional development.  

As was discussed above, in this decision the Board has increased the disability rating assigned to the Veteran's service-connected major depressive disorder with PTSD to 50 percent as of October 19, 2015.  Clearly, the AOJ has not had the opportunity to consider the Veteran's TDIU claim in light of the Board's grant of a 50 percent disability rating for his service-connected PTSD.  Accordingly, the issue of TDIU must be remanded in order for the AOJ to readjudicate the Veteran's TDIU claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In addition, the Veteran should be provided with proper notice as to the elements and information necessary to substantiate his claim for a TDIU.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  

Review of the record reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:  

1.  Send the Veteran and his representative a notice letter that explains how to establish entitlement to a TDIU.  Send him an application form for TDIU for completion and return to the AOJ.  Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his claim.  Associate any records or responses received with the claims file, and undertake any reasonable indicated development.  

2.  After obtaining the appropriate releases where necessary, procure any records of pertinent outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in VA treatment records dated since October 2015.  All such available documents should be associated with the claims file.  

3.  Following completion of the above, arrange for a VA examiner to review the claims file and opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected major depressive disorder with PTSD and residuals of TBI preclude him from obtaining and maintaining substantially gainful employment, without consideration for any nonservice-connected conditions.  The examiner should provide a clear rationale for any opinion given.  If it is found that an in-person examination is necessary to respond to this inquiry, then one should be arranged.  Nonservice-connected disabilities and the Veteran's age should be neither considered nor discussed.

4.  Thereafter, readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the AOJ should provide the Veteran and his attorney with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


